       Case 2:18-cr-00465-SMB Document 93 Filed 05/21/19 Page 1 of 3



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, AZ 85701
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
5    Email: mlp@pd-law.com
     Attorney for Petitioner Andrew Padilla
6
                         IN THE UNITED STATES DISTRICT COURT
7
8                                FOR THE DISTRICT OF ARIZONA
9    United States of America,                    NO. CR-18-00465-PHX-SMB
10
                        Plaintiff,
11   vs.                                          MOTION TO WITHDRAW AS
                                                  COUNSEL OF RECORD
12
     Backpage.com, LLC, et al.,
13                                                (No Oral Argument Requested)
                      Defendants.
14
15
            Undersigned counsel for petitioner/movant Andrew Padilla hereby respectfully
16
     moves to withdraw as counsel of record for Mr. Padilla in the above-captioned matter.
17
18   In the related criminal case, this Court granted undersigned counsel’s motion to
19   withdraw as counsel for defendant Padilla and appointed David Eisenberg, Esq., to
20
     represent Mr. Padilla. (United States v. Lacey, et al., No. CR-18-00422-PHX-SMB,
21
     Docs. 559, 565). That matter also includes representation of Mr. Padilla relating to the
22
23   criminal forfeiture of his home as alleged in the indictment. Similarly, Mr. Padilla, due

24   to the government’s seizure of IOLTA funds no longer is able to financially obtain
25
     counsel for this ancillary proceeding to his criminal case. Although Mr. Padilla is not a
26
     named defendant in the above-captioned matter, he has filed a petition in the criminal
27
28   forfeiture proceedings in the matter to determine his interest in funds specifically
         Case 2:18-cr-00465-SMB Document 93 Filed 05/21/19 Page 2 of 3



 1   earmarked for indemnification and advancement of attorneys’ fees and costs for his
 2
     defense. (United States v. Backpage.com, LLC, et al., No. CR-18-00465-PHX-SMB,
 3
     Docs. 29, 71). For the same reasons set forth in defendant’s motion in United States v.
4
5    Lacey, et al., and this Court’s order in that case, 1 undersigned counsel hereby moves to

6    withdraw as counsel for Mr. Padilla in the above-captioned case. As noted in documents
7
     filed under seal with this Court in United States v. Lacey, et al., 2 Mr. Padilla is indigent
8
     and without funds to pay attorneys’ fees or costs.
9
10           Undersigned counsel also respectfully requests this Court to appoint Mr. David

11   Eisenberg, Esq., to represent Mr. Padilla in the above-captioned matter. The forfeiture
12
     proceedings in the above-captioned matter involve the same parties, facts, and legal
13
     theories and defenses that are involved in United States v. Lacey, et al., and are therefore
14
15   “ancillary” to Mr. Eisenberg’s representation of Mr. Padilla in that case. Under 18

16   U.S.C. § 3006A(c), a person for whom counsel is appointed “shall be represented at
17
     every stage of the proceedings from his initial appearance…through appeal, including
18
     ancillary matters appropriate to the proceedings.” (Emphasis added). See United States
19
20   v. Counterfeit Merchandise, 2011 WL 1667437, *3 (N. D. Cal. 2011) (“The

21   Government concedes that the Court has discretion to appoint counsel for a financially
22   eligible person in a forfeiture action in connection with a related criminal case”).
23
             Counsel has consulted with David Eisenberg who has agreed to accept CJA
24
25
26   1
       United States v. Lacey, et al., No. CR-18-00422-SMB, Docs. 456, 507, 559, incorporated
     herein by reference pursuant to LRCrim 12.1 and LRCiv 7.1(d)(2).
27   2
       Also incorporated herein by reference.
28

                                                  2
       Case 2:18-cr-00465-SMB Document 93 Filed 05/21/19 Page 3 of 3



 1   appointment as Mr. Padilla’s counsel in this related ancillary proceeding. Andrew
 2
     Padilla is agreeable with the withdrawal of counsel and appointment of Mr. Eisenberg
 3
     to represent him in this related ancillary proceeding.
4
5           For the foregoing reasons, undersigned counsel for Mr. Padilla now respectfully

6    requests this Court to permit him to withdraw as counsel of record for Mr. Padilla and
7
     to appoint Mr. David Eisenberg, Esq., to represent Mr. Padilla in the above-captioned
8
     matter.
9
10          RESPECTFULLY SUBMITTED this 21st day of May, 2019.

11                                         PICCARRETA DAVIS KEENAN FIDEL PC
12
                                           By:   /s/   Michael L. Piccarreta
13                                                     Michael L. Piccarreta
                                                       Attorney for Andrew Padilla
14
15   On May 21, 2019, a PDF version
     of this document was filed with the
16   Clerk of Court using the CM/ECF
     System for filing and for Transmittal
17
     of a Notice of Electronic Filing to the
18   following CM/ECF registrants:

19   Kevin Rapp, kevin.rapp@usdoj.gov
20   Margaret Perlmeter: margaret.perlmeter@usdoj.gov
     John Kucera: john.kucera@usdoj.gov
21   Reginald Jones: reginald.jones4@usdoj.gov
22   PDF sent via email to:
23
     David Eisenberg: david@deisenbergplc.com
24
25
26
27
28

                                                  3
